The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 10,212,859 to Yu et al (hereinafter Yu). 
In re claim 1, Yu discloses an apparatus comprising:
- a heat spreader 1 positioned above an integrated circuit die (not shown) [Figs. 1-3];
- a plate element 32 positioned above the heat spreader 1 [Fig. 5];
- a heat sink 11 with a bottom surface having a first region (i.e., region surrounding element 32, in Fig. 1) spaced from a second region (i.e., other region(s) not first region), the first region being positioned above the plate element 32;
- one or more spring elements A33 between the plate element A3 and the first region of the bottom surface of a heat sink A1 [Fig. 10], the one or more spring elements A33 being under a compressive load between the plate element A3 and heat sink A1 [col. 1, ln.57]; and 
2, in Figs. 1-3) secured to both the plate element 32 and the heat sink 11.
	
    PNG
    media_image1.png
    266
    279
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    231
    356
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    306
    414
    media_image3.png
    Greyscale

Application(Fig.2B) 		compared to		Yuk (US Patent No. 10,212,859)Figs. 1&10 
In re claim 2, Yu discloses the one or more thermal conduit elements 2 applying at least a part of the compressive load between the plate element 32 and the heat sink 11 [Figs. 1-3].
In re claim 7, Yu discloses the heat sink 11 having an indentation in the second region, and at least a portion of the plate element 32 located within the indentation [Figs. 1-3].
In re claim 10, Yu discloses an apparatus comprising:
- a heat sink 11 having a first side and an opposite second side, the first side having a first region (i.e., region surrounding element 32, in Fig. 1) and a second region (i.e., other region(s) not first region) separated from the first region, the first region having an indentation;
- a packaged component comprising an integrated circuit (IC) die (not shown), and a heat spreader 1 positioned adjacent to the IC die;
- a plate 32 positioned between the first region of the heat sink 11 and the heat spreader 1, and located at least partially within the indentation [Figs. 1-3]; and
- one or more spring elements A33 between the plate A3 and the indentation, the one or more springs being under a compressive load between the plate A3 and the heat sink A1 [Fig. 10 & col. 1, ln.57].
In re claims 3 & 11, Yu discloses: 
- one or more protruding elements (i.e., screw 142, in Fig. 4) extending outward from the bottom surface of the heat sink 11 to secure the apparatus to a base element, wherein the one or more protruding elements 142 apply at least a part of the compressive load between the plate element 32 and heat sink 11
In re claims 4 & 12, Yu discloses the one or more protruding elements 142 holding a first surface on a bottom surface of the plate element 32 at a first distance from a top surface of the base element, and holding a second surface in the second region of the heat sink 11 at a second distance from the top surface of the base element [Figs. 1-3].
In re claims 8 & 15, Yu discloses one or more spring elements A32 comprising a coil spring [Fig. 10]. 
In re claim 9, Yu suggests one or more thermal conduit elements (i.e., heat pipes 2, in Figs. 1-3) comprising one or more heat pipes.
In re claim 16, Yu discloses one or more thermal conduit elements 2 secured to both the plate 32 and the heat sink 11, wherein the one or more thermal conduit elements 2 apply at least a part of compressive load between the plate element 32 and the heat sink 11 [Figs. 1-3].
Claim Rejections - 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 5, 13 and 17-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yu et al (U.S. Patent No. 10,212,859) in view of Alousi et al (U.S. Patent No. 8,109,321).
In re claims 5 & 13, Yu discloses the packaged component being a first packaged component, the IC die is a first IC die (not shown), and the heat spreader is a first heat spreader 1 [Figs. 1-3].
Yu does not disclose a second packaged component comprising a second IC die. Alousi, teaching an analogous art to that of Yu, discloses “a second packaged component comprising a second IC die (not shown) , and a second heat spreader (i.e., heat sink member 422 above element 407) positioned above the second IC die, wherein the second region of the heat sink 402 is positioned above the second heat spreader 422 [Fig. 5].
	It would have been obvious to a person having skills in the art to have modified the apparatus in Yu by utilizing a second packaged component comprising a second IC die.  It’s a matter of design choice to have second and/or third IC die depended on how complicated the semiconductor device is made.  
In re claim 17, Yu discloses a system including:
- a processor communicatively coupled to a memory (i.e., CPU, GMCH, ICH, RAM…, in col 5);
- a wireless interface coupled to the processor (i.e., computer, notebook…); and 
- an apparatus (i.e., cooling mechanism of a heat source), comprising:
11 with a first side and an opposite second side, the first side having a first region (i.e., region surrounding structure 32, in Fig. 1) with an indentation , and a second region (i.e., other region(s) not first region) spaced from the first region;
- a plate 32 positioned proximal to the first region and located at least partially within the indentation;
- one or more springs A33 positioned between the indentation and the plate A3 [Fig.10], the one or more springs A33 being under a compressive load between the indentation and the plate A3 [col. 1, ln.57];
- one or more protruding elements (i.e., nut 540, in Fig. 5) extending outward from the first side of the heat sink 11 to secure the apparatus to a base element; and
- a first packaged component comprising a first integrated circuit (IC) die (not shown) and a first heat spreader (i.e., heat sink 1, in Figs. 1-3).
	Yu does not disclose a second packaged component comprising a second IC die. 
Alousi discloses “a second packaged component comprising a second IC die , and a second heat spreader (i.e., heat sink member 422 above element 407) positioned above the second IC die, wherein the second region of the heat sink 402 is positioned above the second heat spreader 422 [Fig. 5].
	It would have been obvious to a person having skills in the art to have modified the apparatus in Yu by utilizing a second packaged component comprising a second IC die.  It’s a matter of design choice to have second and/or third IC die depended on how complicated the semiconductor device is made.  
In re claim 18, Yu discloses a power supply inherently coupled to the processor.
In re claim 19, Yu discloses one or more thermal conduit elements 2 secured to both the heat sink 11 and the plate 32, wherein the one or more thermal conduit elements 2 apply at least a part of the compressive load on the one or more springs A32 [Fig. 10].
In re claim 20, Yu discloses the one or more protruding elements (i.e., screw 142, in Fig. 5) apply at least a part of the compressive load between the plate element 32 and the heat sink 11.

    PNG
    media_image1.png
    266
    279
    media_image1.png
    Greyscale
	
    PNG
    media_image4.png
    239
    537
    media_image4.png
    Greyscale
	
    PNG
    media_image2.png
    231
    356
    media_image2.png
    Greyscale
 
Application(Fig.2B) vs. Alousi (US Pat. 8,109,321)Fig.5 in view of Yuk (US Pat. 10,212,859)Fig.1 

5.	Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Alousi et al (U.S. Patent No. 8,109,321) in view of Yu et al (U.S. Patent No. 10,212,859). 
In re claim 1, Alousi discloses an apparatus comprising:
400, in Figs. 4-5) positioned above an integrated circuit die;
- a plate element 406, 407 positioned above the heat spreader 400 [Fig. 5];
- a heat sink 422 with a bottom surface having a first region (i.e., region surrounding element 406, in Fig. 5) spaced from a second region (i.e., region surrounding element 406), the first region being positioned above the plate element 406; and
- one or more thermal conduit elements (i.e., pipes 531-534, in Fig. 5) secured to both the plate element 406 and the heat sink 402.
Alousi discloses springs 420 positioned above heat sink 402 [Fig. 4].  Alousi, however, does not suggest spring elements between a plate element and the first region of the bottom surface of a heat sink. Yu, teaching an analogous art to that of Alousi, discloses “one or more spring elements A33 between the plate element A3 and the first region of the bottom surface of a heat sink A1, the one or more spring elements being under a compressive load between the plate element A3 and the heat sink A1” [Fig. 10].
 It would have been obvious to a person having skills in the art to have modified the apparatus in Alousi by utilizing springs for the purpose of highly securing the plate against the heat sink.
In re claim 2, Alousi discloses the one or more thermal conduit elements 531-534 applying at least a part of the compressive load between the plate element 406, 407 and the heat sink 402 [Fig. 5].
In re claim 7, Alousi discloses the heat sink 402 having an indentation in the second region, and at least a portion of the plate element 406 located within the indentation [Fig. 5].
In re claim 10, Alousi discloses an apparatus comprising:
- a heat sink 402 having a first side and an opposite second side, the first side having a first region (i.e., region surrounding element 406, in Fig. 5) and a second region (i.e., region surrounding element 407) separated from the first region, the first region having an indentation;
- a packaged component comprising an integrated circuit (IC) die, and a heat spreader (i.e., heat sink assembly 400, in Figs. 4-5) positioned adjacent to the IC die; and
- a plate 406, 407 positioned between the first region of the heat sink 402 and the heat spreader 400, and located at least partially within the indentation [Figs. 4-5]. 
- one or more springs 36 [Figs. 4-5].
Alousi discloses springs 420 positioned above heat sink 402 [Fig. 4].  Alousi, however, does not suggest spring elements between a plate element and the first region of the bottom surface of a heat sink. Yu, teaching an analogous art to that of Alousi, discloses “one or more spring elements A33 positioned between the plate A3 and the indentation, the one or more springs A33 being under a compressive load between the plate A3 and the heat sink A1” [Fig. 10].
 It would have been obvious to a person having skills in the art to have modified the apparatus in Alousi by utilizing springs for the purpose of highly securing the plate against the heat sink.
In re claims 3 & 11, Alousi discloses:
- one or more protruding elements (i.e., bolt/nut 540, in Fig. 5) extending outward from the bottom surface of the heat sink 402 to secure the apparatus to a base element 410, wherein the one or more protruding elements 540 apply at least a part of the compressive load between the plate element 406, 407 and the heat sink 402 [Figs. 4-5].
In re claims 4 & 12, Alousi discloses the one or more protruding elements 540 holding a first surface on a bottom surface of the plate element 406 at a first distance from a top surface of the base element 410, and holding a second surface in the second region of the heat sink 402 at a second distance from the top surface of the base element [Fig. 5].
In re claims 5 & 13, Alousi discloses:
. the packaged component being a first packaged component, the IC die is a first IC die (not shown), and the heat spreader (i.e., heat sink member 422 above element 406, in Fig. 4) is a first heat spreader,
. a second packaged component comprising a second IC die (not shown) , and a second heat spreader (i.e., heat sink member 422 above element 407) positioned adjacent to the second IC die, wherein the second region of the heat sink 402 is positioned above the second heat spreader 422.
In re claims 8 & 15, Alousi discloses one or more spring elements 420 comprising a coil spring [Fig. 4]. 
In re claim 9, Alousi does not suggest one or more thermal conduit elements 531-534 comprising one or more heat pipes [Fig. 5]. 
In re claim 16, Alousi discloses one or more thermal conduit elements 531-534 secured to both the plate 406, 407 and the heat sink 402, wherein the one or more thermal conduit elements apply at least a part of the compressive load between the plate element 406, 407 and the heat sink 402 [Fig. 5].
In re claim 17, Alousi discloses a system including: - a processor communicatively coupled to a memory
- a wireless interface coupled to the processor (i.e., cellular base station, in cols. 1-2); and 
- an apparatus (i.e., power semiconductor device of the cellular station), comprising:
- a heat sink 402 with a first side and an opposite second side, the first side having a first region (i.e., region surrounding element 406, in Fig. 5) with an indentation , and a second region (i.e., region surrounding element 407) spaced from the first region;
406, 407 positioned proximal to the first region and located at least partially within the indentation [Fig. 5];
- one or more protruding elements (i.e., nut 540, in Fig. 5) extending outward from the first side of the heat sink 402 to secure the apparatus to a base element 410;
- a first packaged component comprising a first integrated circuit (IC) die (not shown) and a first heat spreader (i.e., heat sink member 422 above element 406, in Fig. 4); and
- a second packaged component comprising a second IC die (not shown) , and a second heat spreader (i.e., heat sink member 422 above element 407) positioned above the second IC die, wherein the second region of the heat sink 402 is positioned above the second heat spreader 422 [Fig. 5].
Alousi discloses springs 420 positioned above heat sink 402 [Fig. 4].  Alousi, however, does not suggest spring elements between a plate element and the first region of the bottom surface of a heat sink. Yu, teaching an analogous art to that of Alousi, discloses “one or more spring elements A33 positioned between the indentation and the plate A3, the one or more springs A33 being under a compressive load between the plate A3 and the heat sink A1” [Fig. 10].
 It would have been obvious to a person having skills in the art to have modified the apparatus in Alousi by utilizing springs for the purpose of highly securing the plate against the heat sink.
In re claim 18, Alousi discloses a power supply inherently coupled to the processor.
In re claim 19, Alousi discloses one or more thermal conduit elements 531-534 secured to both the heat sink 402 and the plate 406, wherein the one or more thermal conduit elements apply at least a part of the compressive load on the one or more springs 36 [Figs. 2-5].
In re claim 20, Alousi discloses the one or more protruding elements (i.e., bolt/nut 540, in Fig. 5) apply at least a part of the compressive load between the plate element 406, 407 and the heat sink 402.
Allowable Subject Matter
6.	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Alousi does not disclose all limitations.
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
March 25, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815